Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.	Claims 10, 16 and 20 are not elected.
4.	Claims 1-8, 11-14 and 17-18 are elected for examination.
5.          This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filed 11/29/2021. 
6.	Claims 1, 13 and 17 are independent claims.
7.	The office action is made Final.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

11.	Claims 1-8, 11-14 and 17-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Barzilai et al (US 20050246398 A1) hereinafter as Barzilai.

12.	Regarding claim 1 (currently amended), Barzilai teaches a method of managing incremental data backups on an object store, the method comprising: 
receiving, by a computing device, first data representing a changed chunk of data in a revision of a data volume stored on a storage device, the changed chunk of data comprising data having changes from previous data of a previous revision of the data volume (Fig 1, [0005], [0007]-[0008] the backup system (a computing device) recognize the incremental data change (first data representing a changed chunk of data). Market led requirement demands to hold for every backup set several backup snapshots (revision of a data volume) on the backup system. Each backup snapshot (revision of a data volume) is referred to in this invention as a backup revision. This is required in order to enable a fast restore from a choice of several backup revisions. [0009] Each backup session produces a backup revision that is stored on the backup system, [0043], each backup set (element/chunk or block) defined by the backup user (client system 100, First tier storage) is received by the backup system (the computing device) after invoking a backup session by a change to the backup set, The collection of backup revisions (revisions of a data volume)  that were taken for a specific backup set and are saved on the second tier storage in the backup system  is considered a `backup group` (revision of a data volume), [0040], [0055], Fig 5A, In Step 510 the backup system stores data elements for a data sets that have changed since the last backup session. [0058], [0060]-[0062] and [0071], [0085]), wherein the changed chunk of data is stored on the storage device in a format associated with the storage device ([0056], second storage tier of the backup system) in a way that enables to keep the stored elements in a generic format that enable sharing a stored element.);
 creating, by the computing device, a changed block of data representing a copy of the changed chunk of data for storage on the object store as object data ([0005], “copy only the data sets that have changed since the last backup run.” [0041], meta data storage (object store) 109 of Fig 1), wherein the object store further stores a previous revision block of data representing previous revision data of the data volume stored as object data (Fig 1, [0047], “The change backup set inventory contains only entries detailing the changes to the backup set since the previous backup session.  Both types of backup set inventories are tagged with the backup session identifier, and are stored on the Meta data storage 109, see Fig 3A (object store).”); 
determining, by the computing device, a previous index stored on the object store corresponding to the previous revision of the data volume, the previous index comprising at least one index page having entries, at least one entry corresponding to the previous revision block of data stored on the object store ([0049]-[0050], Fig 3A is a detailed illustration of an exemplary backup set over six backup revisions (for example column 306-1 represents the previous revised index (index page having entries (Each item in column 305 indicates the address (data sets signature) of the corresponding data set within the backup set),); 
creating, by the computing device, a copy of at least one previous index page of the previous index from the object store ([0049]-[0050], Fig 3A is a detailed illustration of an exemplary backup set over six backup revisions (for example column 306-3 represents a copy of at least one previous index page of the previous index (column 306-2 represents the revised index));
creating, by the computing device, a revised index corresponding to the revision of the data volume, wherein creating the revised index comprises: determining the entry in the revised index corresponding to the previous revision block of data; and updating the entry with updated entry data representing the change block of data, such that the revision of the data volume is retrievable from the object store using the revised index ([0049]-[0050], Fig 3A is a detailed illustration of an exemplary backup set over six backup revisions (for example column 306-2 represents a revised index);
receiving, by the computing device, a request to delete the revision of the data volume stored on the object store ([0010], [0017]-[0020], Fig 6, delete candidate set); 
retrieving, by the computing device, a plurality of indexes, the plurality of indexes consisting of the revised index, the previous index, and a subsequent index corresponding to a subsequent revision of the data volume on the storage device ([0049]-[0050], Fig 3A is a detailed illustration of an exemplary backup set over six backup revisions (each column for example 306-2 represents the “revised index” and each previous column for example 306-1 represents “previous index” and each subsequent column for example 306-3 represents “subsequent index")); and 
for each respective entry in the revised index: 
determining whether the respective entry from the previous index and the revised index are different (For example see Fig 3A, [0049]-[0050], it is noted that each column for example 306-2 represents the “revised index” and each previous column for example 306-1 represents “previous index” and each subsequent column for example 306-3 represents “subsequent index"). The respective entry “data sets signature” from the previous index “column 306-1” and the revised index “column 306-2” are different, either the content of data set changed/deflected or doesn’t exist from the backup sessions TA1-TA6); 
determining whether the respective entry from the revised index and the subsequent index are different (For example see Fig 3A, [0049]-[0050], it is noted that each column for example 306-2 represents the “revised index” and each previous column for example 306-1 represents “previous index” and each subsequent column for example 306-3 represents “subsequent index"). The respective entry “data sets signature” from the revised index “column 306-2” and the subsequent index “column 306-3” are different, either the content of data set changed/deflected or doesn’t exist from the backup sessions TA1-TA6); and when the respective entry from the previous index and the revised index are different and when the respective entry from the revised index and the subsequent index are different, requesting, by the computing device, the object store to delete a corresponding data block referenced by the respective entry in the revised index ([0015], [0018], [0032],[0054], “By evaluating the data sets content during TA3 (FIG. 3 column 306-3), it can be reasoned that except for data sets 304-11 and 304-7, which have the signatures of D43A and 7E63 respectively, all other data set signatures during TA3 appear in other backup revisions... The content of data set 304-7 (entry 7E63 = signature) changed twice in TA3 and TA4, where its signature changed from null to 7E63 and from 7E63 to null (in this case 306-3 “revised index”, 306-2, “previous index” and 306-4, “subsequent index”” Fig 6, [0065], When TA3, for example, expires; only the stored data element that is referenced in 611-1 (signature 7E63) can actually be deleted, as it is not required by any of the remaining backup revisions (TA1, TA2, TA4, TA5, TA6 of backup group 206, and of TB1-TB7 of backup group 208).”, Fig 5B & 6, [0069]-[0071], remove the candidate data elements when a data element has different content (signature) during the backup revisions TA1-TA6 (for example revised, previous and subsequent index)).

13.	Regarding claim 2, Barzilai teaches the invention as claimed in claim 1 above and further teaches wherein the changed block of data is a compressed version of the changed chunk of data ([0049]-[0050], FIG. 3A illustrates the signatures of data sets 304-1-304-13 that are part of backup set 202 in several backup sessions.  Each one of the columns 306-1-306-6 represents the data sets signature during backup sessions TA1-TA6 respectively. (Compressed version of the changed chunk)).  

14.	Regarding claim 3, Barzilai teaches the invention as claimed in claim 1 above and further teaches wherein creating the revised index further comprises storing, by the computing device, the revised index in the object store ([0017], [0028] FIG. 3C, [0063], [0087], see also Fig 5A, [0058]-[0059], also Fig 8A, [0083], Fig 1, meta data storage 109).  

15. The method of claim 4, wherein index entries in the revised index, corresponding to unchanged blocks of data representing chunks of data in the revision of the data volume that are unchanged since the previous revision, are the same as corresponding index entries in the previous index ([0017], [0028] FIG. 3C is an illustration of the change backup set inventory produced for the exemplary backup set of FIG. 3A TA6, [0063], [0087], see also Fig 5A, [0058]-[0059], also Fig 8A, [0083], updating entries in the revised index page (Fig 3C) with updated entry data representing the change block of data, such that the revision of the data volume is retrievable from the object store using the revised index).   

16.	Regarding claim 5 (Currently amended), Barzilai teaches the invention as claimed in claim 1 above and further teaches restoring the revision of data stored on the object store to the storage device ([0103], restore operation), wherein restoring the revision comprises: receiving, by the computing device, a request to restore the revision of the data volume stored on the object store to the storage device; retrieving, by the computing device, the revised index corresponding to the revision of the data volume and an earlier index corresponding to an existing revision of the data volume on the storage device; identifying, by the computing device, a set of changed blocks stored on object store corresponding to entries in the revised index, the set of changed blocks being blocks of data representing data that that have changed since the existing revision of the data volume on the storage device; and retrieving, by the computing device, the set of changed blocks ([0003], [0009], [0012] and [0103]-[0105]).  

17.	Regarding claim 6, Barzilai teaches the invention as claimed in claim 5  above and further teaches wherein the set of changed blocks corresponds to index entries in the revised index that differ from the corresponding index entries in the earlier index ([0017], [0028] FIG. 3C is an illustration of the change backup set inventory produced for the exemplary backup set of FIG. 3A TA6, [0063], [0087], see also Fig 5A, [0058]-[0059], also Fig 8A, [0083], updating entries in the revised index page (Fig 3C) with updated entry data representing the change block of data, such that the revision of the data volume is retrievable from the object store using the revised index).    

18.	Regarding claim 7, Barzilai teaches the invention as claimed in claim 6 above and further teaches copying the set of changed blocks to the storage device thereby restoring the storage device to the revision of the data volume ([0003], [0009], [0012] and [0103]-[0105]).    

19.	Regarding claim 11 (Currently amended), Barzilai teaches the invention as claimed in claim 1 above and further teaches updating a retention policy for data blocks in the object store corresponding to entries in the revised index ([0010], [0011], [0013] and [0098]-[0099], retention strategy).  

20.	Regarding claims 13, 14, those claims recite a system performs the method of claims 1, 5 and 9respectively and are rejected under the same rationale.

21.	Regarding claims 17-18, those claims recite a non-transitory computer readable medium storing instructions performs the method of claims 1, 5 respectively and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

24.        Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Barzilai et al (US 20050246398 A1) hereinafter as Barzilai in view of Mitkar et al (US 20160041880 A1) hereinafter as Mitkar.

25.	Regarding claim 8 (Currently amended), Barzilai teaches the invention as claimed in claim 6 above and further implicitly teaches mounting requested blocks of the set of changed blocks such that they are accessible by the storage device, thereby accomplishing an on- demand restore of the revision of the data volume (Fig 6, [0003], [0009], [0012], [0067] and [0103]-[0105]).    
However Mitkar teaches mounting requested blocks of the set of changed blocks such that they are accessible by the storage device, thereby accomplishing an on- demand restore of the revision of the data volume ([0334]-[0336], [0338]-[0341]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Mitkar’s system into Barzilai’s and by incorporating Mitkar into Barzilai because both system are related to storage systems would reducing application downtime in a system that is equipped with an enhanced data agent, a pseudo-storage-device driver, and a backup copy of primary data..

26.        Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Barzilai et al (US 20050246398 A1) hereinafter as Barzilai in view of Bourgeois et al (US 20190034295 A1) hereinafter as Bourgeois.

27.         Regarding claim 12, Barzilai teaches the invention as claimed in claim 11 above, Barzilai did not specifically teach wherein the retention policy is write once read many (WORM) protection.
However Bourgeois teaches wherein the retention policy is write once read many (WORM) protection ([0002], [0017], [0020], [0033], [0044], and [0075]).
wherein the retention policy is write once read many (WORM) protection suggested in Bourgeois’s system into Barzilai’s and by incorporating Bourgeois into Barzilai because both system are related to storage system would provide users with a means to subsequently perform a virus scan of archived data within a remote storage location.

Respond to Amendments and Arguments
28.	Applicant's arguments received on 11/29/2021 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION
29. 	THIS ACTION IS MADE FINAL.
30.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169